          Case 5:14-cv-00665-F Document 379 Filed 12/08/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                    )
                                             )
        Plaintiffs,                          )
                                             )
 -vs-                                        )      Case No. CIV-14-0665-F
                                             )
 RANDY CHANDLER, et al.,                     )
                                             )
        Defendants.                          )

                                        ORDER
        As contemplated by the order, doc. no. 376, on plaintiffs’ motion to compel
production of documents, the court has undertaken its in camera review of the
twenty-four documents withheld on the basis of the deliberative process privilege.
By this order, the court requires production of portions of some of those documents.
        By way of preliminary comment, the court will observe (and this probably
comes as no surprise to anyone) that the documents submitted for in camera review
are substantially repetitious, especially with respect to attachments to those
documents. A good many of the documents are wholly irrelevant to the issues in
this case. And to the extent that the documents submitted for in camera review
disclose relevant facts, it appears reasonably certain that most if not all of those facts
are uncontested and have, in all probability, been disclosed by other discovery
materials produced. Aside from that, substantially all of the factual content of the
documents reviewed is tightly intertwined with privileged content.
        As will be seen below, the court does require the production of some portions
of some of the documents reviewed. As to those portions which the court finds to
be discoverable, the court concludes that the purposes of the deliberative process
             Case 5:14-cv-00665-F Document 379 Filed 12/08/20 Page 2 of 2




privilege are not undermined by production (and are not served by withholding).
And, from plaintiffs’ perspective, it may well be that the portions of the documents
reviewed which the court does require to be produced will provide helpful
information as to the timing of the process of developing execution protocols, and
with respect to identification of potential witnesses.
        Bearing all of these matters in mind, the court sustains the defendants’
assertion of the deliberative process privilege as to all twenty-four of the documents
submitted for in camera review except as follows:
        1.         The first four pages of document no. 7 (beginning with a September 9,
2016 email) will be produced.
        2.         The first two pages of document no. 8 will be produced (beginning with
a September 14, 2016 email).
        3.         The first two pages of document no. 9 will be produced (beginning with
a September 14, 2016 email).
        4.         The first three pages of document no. 15 (beginning with a November
30, 2016 email) will be produced.
        5.         The first two pages of document no. 18 (beginning with a November
30, 2016 email) will be produced.
        It is ORDERED that the documents specified above shall be produced by
defendants to plaintiffs’ counsel FORTHWITH.
        IT IS SO ORDERED this 8th day of December, 2020.




14-0665p087.docx




                                               2
